Citation Nr: 0706535	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO.  03-30 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C. § 1151.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969.  During service in Vietnam, he was awarded 
the Purple Heart Medal, as well as the Combat Infantryman 
Badge.  He died in March 2000.  The appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  In May 2004, the appellant was afforded 
a hearing before a Decision Review Officer at the RO.  A 
transcript of the hearing is associated with the claims 
folder.

When the case was last before the Board in June 2006, it was 
remanded for additional development.

The Board also notes that the appellant was provided 
Statements of the Case in February 2002 on the issues of 
entitlement to service connection for the cause of the 
veteran's death and entitlement to accrued benefits based on 
a pending claim for a higher rating for PTSD.  In the cover 
letters sent with the Statements of the Case, the appellant 
was informed of the requirement that she submit a Substantive 
Appeal within 60 days to perfect her appeal with respect to 
these issues.  Thereafter, she perfected her appeal with 
respect to the § 1151 issue, but did not address the service 
connection or accrued benefits issue in any written 
correspondence.  Moreover, she did not address either of 
these issues at the RO hearing in May 2004.  Thus, it appears 
to the Board that the appellant is not currently seeking 
appellate review with respect to either of theses issues.  

It does appear from the written argument submitted by the 
appellant's representative in May 2006 and January 2007, that 
he is seeking to reopen the claim of entitlement to service 
connection for the cause of the veteran's death.  Therefore, 
this claim is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran died in March 2000 while hospitalized in a VA 
facility.

2.  Neither carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the Department in furnishing the hospital care played a 
causal role in the veteran's death, nor was the veteran's 
death due to an event not reasonably foreseeable.



CONCLUSION OF LAW

DIC benefits under the provision of 38 U.S.C. § 1151 are not 
warranted.  38 U.S.C.A. § 1151 (West. 2002); 38 C.F.R. 
§ 3.361 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with notice required under the VCAA, by letters 
dated in July 2005 and June 2006, subsequent to the initial 
adjudication of the claim.  The June 2006 letter informed the 
appellant that she should submit any pertinent evidence in 
her possession, and it provided notice of the type of 
evidence necessary to establish an effective date for DIC 
under the provision of 38 U.S.C. § 1151.  

The record also reflects that the pertinent VA medical 
records have been obtained, as has a VA medical opinion.  
Although potentially pertinent private medical records have 
not been obtained, the record reflects that the originating 
agency complied with the Board's remand instructions by 
sending the appellant a letter in June 2006 requesting her to 
provide the authorization necessary for VA to obtain those 
records.  The appellant failed to provide the required 
authorization, thereby precluding VA from obtaining the 
records.  Neither the appellant nor her representative has 
identified any other outstanding evidence that could be 
obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence.  Therefore, the 
Board is also satisfied that VA has complied with the duty to 
assist provisions of the VCAA and the pertinent implementing 
regulation.  

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the appellant's claim in 
October 2006.  There is no indication in the record or reason 
to believe that the ultimate decision of the originating 
agency would have been different had complete VCAA notice 
been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Compensation is authorized under the provisions of 38 U.S.C. 
§ 1151 if VA hospitalization or medical or surgical treatment 
results in additional disability or death that is not the 
result of the veteran's own willful misconduct or failure to 
follow instructions.  This compensation is awarded in the 
same manner as if the additional disability or death were 
service connected.  38 U.S.C.A. § 1151.  

Earlier interpretations of § 1151 required evidence of 
negligence or other fault on the part of VA, or the 
occurrence of an accident or an intervening, unforeseen 
event, to establish entitlement to section 1151 benefits.  38 
C.F.R. § 3.358(c)(3) (1994).  Those interpretations and the 
cited regulatory provision were invalidated by the Court in 
the case of Gardner v. Derwinski, 1 Vet. App. 584 (1991), 
aff'd sub nom. Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 
1993), aff'd, Brown v. Gardner, 513 U.S. 115 (1994).
        
Accordingly, in March 1995, VA published an interim rule 
amending 38 C.F.R. § 3.358 to conform to the case law.  The 
amendment was made effective on November 25, 1991, the date 
the initial Gardner decision was issued.  60 Fed. Reg. 14,222 
(Mar. 16, 1995).  The interim rule was later adopted as a 
final rule, 61 Fed. Reg. 25,787 (May 23, 1996) (codified at 
38 C.F.R. § 3.358(c)).

Thereafter, Congress amended 38 U.S.C.A. § 1151 to preclude 
compensation in the absence of negligence or other fault on 
the part of VA or an event not reasonably foreseeable.  The 
amendment applies to claims filed on or after October 1, 
1997, such as the instant claim. Pub. L. No. 104-204, § 
22(a), 110 Stat. 2926 (Sept. 26, 1996); VAOPGCPREC 40-97 
(Dec. 31, 1997).

The Secretary of Veterans Affairs issued regulatory 
amendments to effectuate section 422(a) of Public Law No. 
104-204. 63 Fed. Reg. 45,004 (Aug. 24, 1998).  However, those 
amendments were subsequently rescinded, as part of a 
litigative settlement, and the previous language was 
restored.  63 Fed. Reg. 1,131 (Jan. 8, 1999).  The Board 
notes that new regulations pertaining to disabilities 
resulting from VA negligence, which implement the post-
Gardner changes to 38 U.S.C.A. § 1151, went into effect on 
September 2, 2004, and apply to all claims filed on or after 
October 1, 1997.  See 69 Fed. Reg. 46,426 (Aug. 3, 2004).

Thus, for purposes of this section, a disability or death is 
a qualifying additional disability if the disability or death 
was not the result of the veteran's willful misconduct and 
(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary and the 
proximate cause of the disability or death was either (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination, or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002); 38 
C.F.R. § 3.361 (2006).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The appellant contends that although VA medical staff knew 
that the veteran had PTSD, hypertension, and a prior stroke, 
they kept him in a locked room for a period of time, which 
caused him to be visibly upset, caused his blood pressure to 
rise to a dangerous level, and resulted in a stroke, which 
caused his death.  

The record reflects that the veteran was admitted to a New 
Jersey VA Medical Center (VAMC) on February 28, 2000, for 
inpatient PTSD treatment.  He was alert, oriented times 
three, cooperative, and ambulatory on admission.  A VA mental 
health note dated February 29, 2000, states that the veteran 
was visibly upset about having been alone on a locked unit in 
the hospital, for what was thought by hospital staff to be 
less than five minutes.  Afterwards, the veteran was tearful 
and encouraged to sit, discuss the incident, and calm down.  
He stated that it was difficult for him to be on a locked 
unit, even for a few minutes, as he felt helpless.  His 
feelings were validated and he appeared calm.  It was 
explained to him the need for locks on the unit and that the 
failure to escort him out of the locked set of doors, which 
were just recently installed, was most likely an oversight.  
After about 10 minutes of supportive discussion, the veteran 
appeared calm and excused himself in order to smoke a 
cigarette outside.  The veteran later expressed his wish to 
go home.  

On the morning of March 1, 2000, the veteran was found 
unresponsive; he had what appeared to be a seizure and was 
transported via ambulance to Morristown Memorial Hospital as 
a regular discharge.  

A March [redacted], 2000, VA medical record documenting the veteran's 
death, states that the veteran was transferred to Morristown 
Memorial Hospital on March 1, 2000, where a CT scan showed an 
old stroke.  The neurology assessment at Morristown was that 
a new brainstem thrombotic event appeared most likely.  A PEG 
tube was placed on March 7, 2000.  The veteran was admitted 
back to the New Jersey VAMC on March 9, 2000.  Notes from the 
VAMC state that the veteran was in bed with eyes closed, 
responding appropriately verbally, intermittently.  An MRI on 
March 15, 2000, showed chronic large right middle cerebral 
artery stroke, acute or subacute left medial thalamic 
infarction, torn-walled cyst.  The veteran spiked a fever and 
was treated for aspiration pneumonia.  He also developed 
C.diff colitis and was treated with Flagyl.  He was 
unresponsive to painful or verbal stimuli at the end of his 
hospital stay.  A neurology consultant believed that the 
prognosis was poor.  The veteran died on March [redacted], 2000.

The death certificate lists the immediate cause of death as 
cerebral infarction due to sepsis/pneumonia.  Other 
significant conditions contributing to death but not related 
to the underlying cause of death were seizures, hypertension, 
and lipid disease.

In response to the appellant's claim, the originating agency 
arranged for the claims folder to be reviewed by a VA 
physician in August 2002.  The VA physician stated that that 
based upon a review of the entire claims file and the 
hospital records, it was the physician's opinion that the 
veteran received adequate treatment and proper care at the VA 
hospital; therefore, the veteran's stroke was not caused by 
any inadequate care at the VA hospital.  The VA physician 
providing the opinion stated that the veteran's 
cardiovascular accident of the brainstem on March 1, 2000, 
with resultant coma and unresponsiveness led to his death, 
after 25 days of hospitalization, on March [redacted], 2000.  A 
cardiovascular accident of the brainstem is prognostically 
poor for recovery at the outset.  There is no contrary 
medical opinion of record.  

The Board has considered the various statements submitted by 
the appellant in support of the claim.  However, in the 
absence of evidence indicating that the appellant has the 
medical knowledge or training requisite for the rendering of 
medical opinions, the Board must find that her contentions 
with regard to the cause of the veteran's death to be of no 
probative value.  See Moray v. Brown, 5 Vet. App. 211 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the appellant's claim.


ORDER

Entitlement to DIC under the provisions of 38 U.S.C. § 1151 
is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


